DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1 and  11 are objected to because of the following informalities:  
Claim 1, line 10 recites “said treatment subject,” which lacks antecedence. Examiner suggests the phrase be rewritten as --said medical reagent application target-- 
Claim 11, line 10 recites “said treatment subject,” which lacks antecedence. Examiner suggests the phrase be rewritten as --said target--.
The claims have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Copty (U.S. Patent Application Publication 20170265803).



    PNG
    media_image1.png
    637
    528
    media_image1.png
    Greyscale

Figure 1 - U.S. Patent Application Publication 20170265803 to Copty


As per claim 1, Copty discloses a system comprising: 
a control system (see for example, (570) on Fig. 5, not shown above)
a guidance system comprising a control system actuable magnet (162, 168), the guidance system being configured to cause a magnetic field to drive a three-dimensional acceleration of a medical reagent (150) into said medical reagent application target (140) along an at least partially pre-planned path based on varying three-dimensional contours of a surface area of said medical reagent application target; and
a radiation emitter (110), configured to heat said medical reagent above an activation energy level within said treatment subject (see Fig. shown above; see also paras. [0078-0080; 0089-0090]).
As per claims 2-10, Copty discloses a system wherein the medical reagent comprises a pharmaceutical (paras. [0004; 0067-0075]).
As per claim 11, Copty discloses a system comprising: 
a control system (see for example, (570) on Fig. 5, not shown above);
a guidance system comprising a control system actuable radiation source (110) and magnet (162, 168), the guidance system being configured to drive a three-dimensional acceleration of an abrasive particle(s)(150) into a target (140) along an at least partially pre-planned path based on varying three-dimensional contours of a surface of said target (140); and
wherein the radiation source (110) is configured to increase an energy of said abrasive particle (140) above an activation energy level within said target (see Fig. shown above; see also paras. [0078-0080; 0089-0090]).
As per claims 12-18, Copty discloses a system wherein the abrasive particle comprises a pharmaceutical (paras. [0004; 0067-0075]).
As per claims 19-20, Copty discloses a method comprising the step(s) of:
introducing at least one of said abrasive particle(s) (150) into a bodily fluid of said human or other animal;
directing said abrasive particle(s) along a pre-planned three-dimensional path, eroding a three-dimensional surface of a treatment target (140), and wherein said three- dimensional path is based on a three-dimensional image of said three-dimensional surface (see for example, Fig. shown above; see also Figs. 3 and 11, not shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884